Citation Nr: 1541553	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left arm peripheral neuropathy, to include as secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to October 1970.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was subsequently transferred to the RO in Oakland, California.  The Veteran testified before the undersigned in a November 2011 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously remanded this issue for additional development in July 2014.


FINDINGS OF FACT

The weight of the evidence is against finding current left arm neuropathy related to service or service-connected diabetes.


CONCLUSION OF LAW

The criteria for an award of service connection for left arm neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In August 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the left arm claim in August 2008 and November 2014.  The examination was thorough and detailed, and the medical opinions are adequate, because they considered all relevant evidence of record and provided rationale for conclusions. 

Following the remand directives, the AOJ obtained an additional VA medical opinion for the claim.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2011 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of peripheral neuropathy as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and generally consistent.

The Board has reviewed the record and finds that the criteria for service connection for left arm neuropathy have not been met.  38 C.F.R. § 3.303.

The evidence shows a current left arm disability.  The August 2008 VA examiner diagnosed peripheral neuropathy in the left arm.  VA treatment records also show treatment for numbness and neuropathy in the left arm.

The evidence does not show an in-service incurrence capable of resulting in the current left arm neuropathy.  Service records from August 1970 show treatment for a left hand burn from scalding water.  The Veteran had treatment for a bat bite on his left hand during service in September 1970.  He also had a cervical strain in March 1970; however, there is no indication of any on-going disability from any of these incidents.  After the bat bite, the Veteran was discharged as fit for duty.  See September 1970 treatment.  Further, at separation, the examiner found normal upper extremities, spine and musculoskeletal system.  In a September 1969 medical questionnaire, the Veteran noted no swollen or painful joints, neuritis, paralysis, or recurrent back pain.  The record does not show treatment for the left arm until 1979; a November 1975 neurologic evaluation did not note any problems with the left arm.  Similarly, the Veteran has not reported having symptoms since service.  See Board hearing.  The November 2014 VA examiner found the current left arm neuropathy less likely than not related to service.  The examiner reasoned that the burn was localized, the bat bite was appropriately treated and followed in service, and the 1970 neck injury was not causing the current symptoms because an MRI of the C-spine found no neuraminal compromise and no nerve root compression.  As such, the evidence is against finding a relationship to service. 

The evidence also does not show that the current left arm neuropathy is related to service-connected diabetes.  The August 2008 VA examiner found the current neuropathy less likely than not related to diabetes.  The examiner cited numerous accidents and treatment for the left arm prior to the onset of diabetes.  He specifically noted an accident in the 1970s where the spike of a meat cutter impaled the Veteran's left hand.  Private treatment from February 1981 notes several injuries to the left hand including an October 1978 crush injury when a wall fell on the hand, March 1979 laceration and fracture from a sledge hammer accident, and further injury in March 1979 when the Veteran fell from scaffolding and re-fractured the hand.  Indeed, a March 1979 private treatment record diagnosed profound anesthesia in the median nerve distribution of the left hand.  In July 2003 treatment, the Veteran reported that his hand was impaled damaging the muscles and nerves in 1982.  The record shows reports of numerous surgeries on the left hand in the past.  At the Board hearing, the Veteran contended that he did not start experiencing peripheral neuropathy in his arms until 2004 with no symptoms in the 1980s and 1990s.  The Board has considered his statements, but the numerous documents noting injuries and treatment prior to 2004 weigh against his report. 

The VA examiner in November 2014 also concluded that the left arm neuropathy was less likely than not caused or aggravated by his diabetes.  The examiner explained that diabetes is a systemic disease, which causes nearly symmetrical peripheral neuropathy but the Veteran had unilateral neuropathy in his left arm.  With no similar symptoms in the right arm, an association to diabetes was less likely than not.  At the Board hearing, the Veteran reported having problems in his right arm as well; however, a VA treating provider in September 2014 attributed the neuropathy in his arms to a stroke he suffered in 2011.  The Board notes that a January 2002 examination for diabetes diagnosed dyshydrosis of the left hand as a complication of diabetes.  Dyshydrosis is a skin disease, which has not been shown during the period on appeal.  There is no evidence of a neurological association between the left hand and diabetes.  See VA treatment, 2008 and 2014 examinations.  

Based on the negative medical opinions, multiple injuries to the left hand after service and before the onset of diabetes, and the 2011 stroke, the weight of the evidence is against finding that current left arm neuropathy is related to service or service-connected diabetes.  The Veteran was afforded the benefit of the doubt, but service connection cannot be established.  See 38 C.F.R. §§ 3.102, 3.303.    


ORDER

Service connection for left arm neuropathy is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


